PER CURIAM.
The mother of R.W. and C.W. has challenged the trial court’s order terminating her parental rights. We affirm the final judgment in this matter because a review of the record indicates that the Department of Health and Rehabilitative Services met its burden of establishing the need for termination of parental rights by clear and convincing evidence. See In re W.D.N., 443 So.2d 493 (Fla. 2d DCA 1984); In re R.D.D., 518 So.2d 412 (Fla. 2d DCA 1988).
Affirmed.
SCHOONOVER, A.C.J., and ALTENBERND and FULMER, JJ., concur.